UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended August 31, 2010 . o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission file number: 000-52784 ABAKAN INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0507522 (I.R.S. Employer Identification No.) 2665 S. Bayshore Drive, Suite 450, Miami, Florida 33133 (Address of principal executive offices) (Zip Code) (786) 206-5368 (Registrants telephone number, including area code) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the registrant : (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes þ No o . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T ( §232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company as defined by Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes þ No o Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date. The number of shares outstanding of the issuers common stock, $0.0001 par value (the only class of voting stock), at January 7, 2011, was 58,175,000. 1 TABLE OF CONTENTS PART I  FINANCIAL INFORMATION Item 1. Financial Statement s 3 Condensed Balance Sheets for the period ended August 31, 2010 (Unaudited) and May 31, 201 0 4 Unaudited Condensed Statements of Operations for the three months ended August 31, 2010 and 2009, and cumulative amounts from development stage activities (June 27, 2006 (Inception) through August 31, 2010) 5 Unaudited Condensed Statements of Cash Flows for the three months ended August 31, 2010 and 2009, and cumulative amounts from development stage activities (June 27, 2006 (inception) through August 31, 2010) 6 Condensed Notes to Financial Statements (Unaudited ) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Ris k 26 Item 4. Controls and Procedure s 27 PART II  OTHER INFORMATION Item 1. Legal Proceeding s 27 Item 1A. Risk Factor s 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults upon Senior Securitie s 32 Item 4. (Removed and Reserved ) 32 Item 5. Other Informatio n 32 Item 6. Exhibit s 32 Signature s 33 Index to Exhibit s 34 2 As used herein, the terms  Company ,  we ,  our , and  us  refer to Abakan Inc. (formerly Waste to Energy Group Inc.), a Nevada corporation, unless otherwise indicated. EXPLANATORY NOTE The Companys Form 10-Q filed on January 7, 2011 (the Original Filing) has been amended hereby in its entirety on Form 10-Q/A (this Amendment) to: (i) add specification and detail regarding transactions with the Companys subsidiaries and the description of their businesses; (ii) clarify the Companys disclosure in the Managements Discussion and Analysis section; (iii) remove any promotional material from the filing; (iv) provide clarification in the Forward-Looking Statements; (v) rectify the Controls and Procedures section; and (vi) provide detail in the Legal Proceedings. Unless indicated otherwise, the disclosures in this Amendment continue to describe conditions as of the date of the Original Filing, and the disclosures contained herein have not been updated to reflect events, results or developments that have occurred after the Original Filing, or to modify or update those disclosures affected by subsequent events. Among other things, forward-looking statements made in the Original Filing have not been revised to reflect events, results or developments that have occurred or facts that have become known to us after the date of the Original Filing, and such forward-looking statements should be read in their historical context. This Amendment should be read in conjunction with the Companys filings made with the Securities and Exchange Commission ( Commission ) subsequent to the Original Filing, including any amendments to those filings. PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS In the opinion of management, the accompanying financial statements included in this Form 10-Q/A reflect all adjustments (consisting only of normal recurring accruals) necessary for a fair presentation of the results of operations for the periods presented. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. 3 Abakan Inc. (Formerly known as Waste to Energy Group Inc) (A Development Stage Enterprise) Condensed Balance Sheets August 31, May 31, (unaudited) ASSETS Current Assets Cash and cash equivalents $ 214,433 $ 40,564 Note receivable - related party (Note 10) 4,500 8,500 Prepaid expenses (Note 5) 25,000 25,151 Prepaid expenses - related party (Note 6) 2,206 14,153 Total Current Assets 246,139 88,368 Non-Current Assets Computer equipment, net (Note 4) 2,940 2,526 Website, net (Note 4) 2,625 3,500 Investment in Minority Interest  MesoCoat, Inc. (Note 7) 1,086,350 1,208,365 1,091,915 1,214,391 Total Assets $ 1,338,054 $ 1,302,759 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accruals $ 64,034 $ 72,899 Accounts payable - related parties 102,989 72,071 Loans Payable (Note 8) 530,925 70,156 Accrued interest  loans payable (Note 8) 15,386 11,380 Accrued Liabilities 91,818 67,261 Total Current Liabilities 805,151 293,767 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY (Note 9) Preferred Stock, $0.0001 par value, 50,000,000 shares authorized, none issued and outstanding - - Common stock, par value $0.0001, 2,500,000,000 shares authorized, 55,115,000 issued and outstanding - May 31, 2010, 50,265,000 issued and outstanding - May 31, 2009 5,511 5,511 Paid in capital 3,187,337 3,018,313 Subscription receivable Contributed Capital 5,050 5,050 Accumulated deficit during the development stage Total Stockholders' Equity 532,903 1,008,992 Total Liabilities and Stockholders' Equity $ 1,338,054 $ 1,302,759 See accompanying notes to financial statements. 4 Abakan Inc. (Formerly known as Waste to Energy Group Inc.) (A Development Stage Enterprise) Condensed Statements of Operations (Unaudited) Cumulative amounts from development stage activities For the three months ended June 27, 2006 August 31, (Inception) to August 31, 2010 REVENUES $ - $ - $ 1,596 EXPENSES General and administrative General and Administrative 29,458 816 135,862 Professional Fees 58,891 14,059 209,445 Professional Fees - Related party 15,000 - 60,000 Consulting 105,045 30,000 347,015 Consulting - Related party 116,600 - 656,100 Payroll and benefits expense 24,557 - 90,818 Depreciation 1,378 2,455 24,814 Impairment of Asset - - 180,000 Stock Expense on note Conversion - - 142,370 Stock options Expense 169,024 - 482,337 Total expenses 519,953 47,331 2,328,761 Loss from operations (47,331) (2,327,165) Interest Expense Interest  Loans 4,006 2,990 20,634 Interest - Related Party - 989 4,631 Total interest expense 4,006 3,979 25,265 Interest Income 861 - 2,865 Equity in MesoCoat, Inc. loss - (313,680) Loss before provision for income taxes (51,310) (2,663,245) Provision for income taxes - - - NET LOSS $ (645,113) $ (51,310) $ (2,663,245) NET LOSS PER SHARE - BASIC $ (0.01) * NET LOSS PER SHARE - DILUTED $ (0.01) * WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - BASIC 55,115,000 50,265,000 WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - DILUTED 60,665,000 50,265,000 * less than $(.01) per share See accompanying notes to financial statements. 5 A bakan Inc. (Formerly known as Waste to Energy Group Inc) (A Development Stage Enterprise) Condensed Statements of Cash Flows Cumulative amounts from development Stage activities For the three months ended June 27, 2006 August 31, (Inception) to August 31, 2010 CASH FLOWS FROM DEVELOPMENT STAGE ACTIVITIES Net (loss) from development stage activities $ (645,113) $ (51,310) $ (2,663,245) Adjustments to reconcile net loss to net cash provided (used) by development stage activities: Depreciation 1,378 2,455 24,814 Stock options expense 169,024 - 482,337 Stock expense from note conversion - - 142,370 Stock issued for services - - 190,000 Equity in MesoCoat, Inc. loss 122,015 - 313,680 Changes in operating assets and liabilities: Accounts receivable - related party 4,000 - Prepaid expenses 12,098 - Accounts payable and accrued liabilities 15,692 1,245 227,061 Accounts payable - related parties 30,917 - 95,788 Accrued interest  related party - 1,060 2,664 Accrued interest - loans payable 4,006 2,919 22,602 Waste to Energy Group LLC - - 180,000 Total adjustments 359,130 7,679 1,649,610 NET CASH USED BY DEVELOPMENT STAGE ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Purchase of computer equipment and website (917) - MesoCoat, Inc- minority interest - - Waste to Energy Group LLC - - NET CASH PROVIDED USED BY INVESTING ACTIVITIES (917) - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of Common Stock - - 2,178,142 Loans payable 460,769 49,600 606,802 Loans payable - related party - - 48,483 Contributed capital - - 5,050 NET CASH PROVIDED BY FINANCING ACTIVITIES 460,769 49,600 2,838,477 NET INCREASE IN CASH AND CASH EQUIVALENTS 173,869 5,969 214,433 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 40,564 15 - CASH AND CASH EQUIVALENTS, END OF PERIOD $ 214,433 $ 5,984 $ 214,433 Supplemental Disclosures: Cash paid for income taxes $ - $ - $ - Cash paid for interest $ - $ - $ - Supplemental Non-cash Disclosures: Notes and accounts payable converted to stock Accounts payable - related party $ (64,010) Loans payable Notes payable - related party Accrued interest  related party Common stock 200,000 Subscription receivable $ - See accompanying notes to financial statements. 6 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the three months ended August 31, 2010 and 2009 NOTE 1  BUSINESS Abakan Inc. (the Company, we, us, our, ABKI) was incorporated in the state of Nevada on June 27, 2006, and is in the development stage as defined under FASB ASC 915-10, "Development Stage Entities." Abakan Inc., a wholly-owned subsidiary of Waste to Energy Group Inc., was incorporated in the state of Nevada on November 6, 2009. Abakan Inc. and Waste to Energy Group Inc. entered into an Agreement and Plan of Merger on November 6, 2009. The board of directors of Abakan Inc. and Waste to Energy Group Inc. deemed it advisable and in the best interest of their respective companies and shareholders that Abakan Inc. be merged with and into Waste to Energy Group Inc. with Waste to Energy Group Inc. remaining as the surviving corporation under the name Abakan Inc. Waste to Energy Group Inc., a wholly-owned subsidiary of Your Digital Memories Inc., was incorporated in the state of Nevada on August 13, 2008. Waste to Energy Group Inc. and Your Digital Memories Inc. entered into an Agreement and Plan of Merger on August 14, 2008. The board of directors of Waste to Energy Group Inc. and Your Digital Memories Inc. deemed it advisable and in the best interest of their respective companies and shareholders that Waste to Energy be merged with and into Your Digital Memories Inc. with Your Digital Memories Inc. remaining as the surviving corporation under the name Waste to Energy Group Inc. In the Companys current business plan we are investing in early stage companies. Since those firms are typically pre- commercialization, it is anticipated that each firm we decide to invest in will need successive rounds of funding to fund their research & development and their sales and marketing efforts. Our acquisition strategy is to make sure we negotiate upfront future ownership based on a series of value creating steps whereby Abakan has the right to continue or discontinue investing based on an investee meeting those milestone steps. This allows management to forecast potential financing needs of a firm in stages to plan for our present and future fundraising efforts. It also gives Abakan the right to hedge its investing if it feels a company is not performing up to the goals that were anticipated during the negotiating process. By doing this, each investee company is expected to reach certain operating milestones prior to receiving the next round of fundraising or us exercising our next round of acquisition. 7 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the three months ended August 31, 2010 and 2009 NOTE 2  SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation In the opinion of management, the accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles (GAAP) for interim financial information and with the instructions to Form 10-Q. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the Companys financial position as of August 31, 2010, and the results of its operations and cash flows for the three months ended August 31, 2010, have been made. Operating results for the three months ended August 31, 2010 are not necessarily indicative of the results that may be expected for the year ended May 31, 2011. These consolidated financial statements should be read in conjunction with the financial statements and notes for the year ended May 31, 2010, thereto contained in the Companys Form 10-K. Development Stage Enterprise At August 31, 2010, the Companys business operations had not fully developed and the Company is highly dependent upon funding and therefore is considered a development stage enterprise. Reclassifications Certain amounts in the period ended August 31, 2009 financial statements have been reclassified to conform to the current period ended August 31, 2010 presentation. Use of Estimates in the Preparation of Financial Statements The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates and assumptions. NOTE 3  GOING CONCERN The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The Company has net losses for the period of inception to the period ended August 31, 2010, of $2,663,245, and a working capital deficit of $559,012. These conditions raise substantial doubt about the Companys ability to continue as a going concern. The Companys continuation as a going concern is dependent on its ability to meet its obligations, to obtain additional financing as may be required an ultimately to attain profitability. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. 8 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the three months ended August 31, 2010 and 2009 NOTE 4 - PROPERTY AND EQUIPMENT Property and equipment consisted of the following: 08/31/10 08/31/09 Cost Accumulated Amortization Net Book Value Net Book Value Computer Equipment $ 9,379 $ 6,438 $ 2,940 $ 4,642 Website $ 2,625 Total $ 5,566 Depreciation and amortization expense was $1,378 and $2,455 for the years ended August 31, 2010 and 2009, respectively. On May 8, 2010, we purchased a computer for $916, and this will be depreciated according to our depreciation policy. NOTE 5  PREPAID EXPENSES Prepaid expenses consisted of the following at August 31, 2010: Name Description Amount Haynes and Boone, LLP Prepayment retainer for legal fees Total $ 25,000 NOTE 6  PREPAID EXPENSES  RELATED PARTY Prepaid expenses  related party consisted of the following at August 31, 2010: Name Description Amount Prosper Financial Advance payment for expenses $ 2,206 Total $ 2,206 NOTE 7 - INVESTMENT IN NON-CONTROLLING INTEREST MesoCoat, Inc. MesoCoat, Inc. (MesoCoat) is an Ohio based nanotechnology materials science business in which the Company holds a thirty four percent (34%) equity interest with the option to acquire up to a seventy five percent (75%) interest. 9 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the three months ended August 31, 2010 and 2009 NOTE 7 - INVESTMENT IN NON-CONTROLLING INTEREST  continued We have analyzed our investment in accordance of Investments  Equity Method and Joint Ventures (ASC 323), and concluded that our 34% minority interest investment does give us significant influence over MesoCoats business actions, board of directors, or its management, and therefore we will account for our investment using the Equity Method. An audit of MesoCoat, by a PCAOB registered auditor for the years ended May 31, 2010 and 2009 has been substantially completed. We have analyzed our investment in accordance to ASC323 and have determined that no impairment of our investment is necessary at this time; because we believe our intention to exercise our future options to increase our investment represent level 2 indicators of fair value of our existing investment. The table below reconciles our investment amount and equity method amounts to the amount on the accompanying balance sheet. December 10, 2009, initial investment $ 1,400,030 Equity in loss for year ended May 31, 2010 (191,665) Investment balance, May 31, 2010 $ 1,208,365 Equity in loss for period ended August 31, 2010 (122,015) Investment balance, August 31, 2010 $ 1,086,350 Below is a table with summary financial results of operations and financial position of MesoCoat: MesoCoat Inc. UNAUDITED For the three months ended August 31, 2010 For the year ended May 31, 2010 Equity Percentage 34% 34% Condensed income statement information: Total revenues $ 326,743 $ 607,956 Total cost of revenues 385,786 677,008 Gross margin (59,314) (69,052) Total expenses 299,555 520,304 Net loss $ (358,869) $ (589,356) Company's equity in net loss $ (122,015) $ (191,665)* Condensed balance sheet information: Total current assets $ 486,601 $ 977,867 Total non-current assets 441,986 382,080 Total assets $ 928,587 $ 1,359,947 Total current liabilities $ 84,109 $ 404,351 Total non-current liabilities 337,127 87,979 Total equity 507,351 867,617 Total liabilities and equity $ 928,587 $ 1,359,947 *Prorata share of loss for the period of December 10, 2009 through May 31, 2010 10 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the three months ended August 31, 2010 and 2009 NOTE 8  NOTES PAYABLE As of August 31, 2010 and 2009, the loans payable balance consisted of: August 31, Description Uncollateralized demand note to an unrelated entity bearing no interest $ - $ 11,250 Uncollateralized demand note to an unrelated entity bearing no interest - 35,000 Uncollateralized demand note to an unrelated Entity bearing 1% interest per annum Uncollateralized demand note to an unrelated entity bearing 8% interest per annum 156 70,000 - 70,000 Uncollateralized demand note to an unrelated entity bearing 8% interest per annum - 50,000 Uncollateralized demand note to an unrelated entity bearing 8% interest per annum - 50,000 Uncollateralized demand note to an unrelated entity bearing 8% interest per annum 60,769 - Uncollateralized demand note to an unrelated entity bearing 8% interest per annum - 10,000 Uncollateralized demand note to an unrelated entity bearing 8% interest per annum 400,000 - Uncollateralized demand note to an unrelated entity bearing no interest - 19,975 $ 530,925 $ 245,825 We also owed $15,386 and $10,584 in accrued interest for the above notes as of August 31, 2010 and 2009, respectively. 11 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the three months ended August 31, 2010 and 2009 NOTE 9  STOCKHOLDERS' EQUITY Common Shares  Authorized The Company has 2,500,000,000 common shares authorized at a par value of $0.0001 per share and 50,000,000 shares of preferred stock, par value $0.0001 per share. All common stock shares have equal voting rights, are non-assessable and have one vote per share. Voting rights are not cumulative and, therefore, the holders of more than 50% of the common stock could, if they choose to do so, elect all the directors of the Company. Common Stock Issuances and Warrants Granted For the three months ended August 31, 2010 there were no share issuances. A summary of the common stock warrants outstanding as of the period ended August 31, 2010 is presented below: Number of Warrants Balance at June 1, 2010 Granted - Exercised - Forfeited or Expired - Balance at August 31, 2010 Exercisable at August 31, 2010 12 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the three months ended August 31, 2010 and 2009 NOTE 10  RELATED PARTY TRANSACTIONS As of August 31, 2010 and 2009, we had balances totaling $102,989 and $81,233 outstanding in accounts payable - related party respectively. In addition to related party transactions mentioned elsewhere, we have the below agreements and transactions: Consulting Agreements a) On June 1, 2010, we entered into a consulting agreement with a company controlled by the spouse of our chief executive officer. The terms of the consulting agreement are $2,500 per month payable in consulting fees and reimbursement to the consultant for all reasonable business expenses incurred by it in the performance of its duties, and rental of office space $1,200, and will be in effect until June 1, 2011. For the period ended August 31, 2010 and 2009, we expensed $7,500 and $15,000, respectively, in connection with this contract and their previous contract and are included in consulting fees  related parties. As of August 31, 2010 and 2009, we owed $-0- and $20,529, respectively, and is included in accounts payable - related party. b) On August 20, 2010, we entered into a consulting agreement commencing August 1, 2010 with a related individual to perform duties as our chief financial officer. The terms of the consulting agreement are $8,000 per month payable in consulting fees and reimbursement to the consultant for all reasonable business expenses incurred by it in the performance of its duties, and will be in effect until July 31, 2012. The consultant was also granted 200,000 stock options with an exercise price of $0.65 per share; they will vest equally over 3 years (see Note 11). For the period ended August 31, 2010 and 2009, we expensed $8,000 and $-0-, respectively, in connection with this contract and are included in consulting fees  related parties. As of August 31, 2010 and 2009, we owed $7,900 and $-0-, respectively, and is included in accounts payable - related party. Notes receivable a) On March 1, 2010 a loan of $25,000 paying 10% interest per annum payable by February 26, 2011 was provided to a company owned by a related party. Interest shall be payable quarterly or as mutually agreed on. Accordingly we have recorded interest income of $431 on this note. Additionally on April 21, 2010 a loan of $25,000 paying 10% interest per annum payable by April 16, 2011 was provided to a second company owned by the same related party. Interest shall be payable quarterly or as mutually agreed on. Accordingly we have recorded interest income of $461 on this note. These amounts owed to us may be assigned to a related party of these two unrelated parties, and applied to their accounts payable once a final agreement is made. b) On April 29, 2010, we entered in to a noncollaterized note receivable with a related company to ours with some common ownership on an interest free basis, payable on demand. During the period ended August 31, 2010, we repaid $4,000 cash on this note and have a balance remaining of $4,500. 13 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the three months ended August 31, 2010 and 2009 NOTE 11  EARNINGS-PER-SHARE CALCULATION Basic earnings per common share for the periods ended August 31, 2010 and 2009 are calculated by dividing net income by weighted-average common shares outstanding during the period. Diluted earnings per common share for the periods ended August 31, 2010 and 2009 are calculated by dividing net income by weighted-average common shares outstanding during the period plus dilutive potential common shares, which are determined as follows: For the three months ended August 31, 2010 For the three months ended August 31, 2009 Net earnings from operations $ (645,113) $ (51,310) Weighted-average common shares 55,115,000 50,265,000 Effect of dilutive securities: Warrants 2,300,000 - Options to purchase common stock - Dilutive potential common shares Net earnings per share from operations: Basic $ (0.01) $ * Diluted $ (0.01) $ * * less than $(.01) per share Dilutive potential common shares are calculated in accordance with the treasury stock method, which assumes that proceeds from the exercise of all warrants and options are used to repurchase common stock at market value. The amount of shares remaining after the proceeds are exhausted represents the potentially dilutive effect of the securities. The increasing number of warrants used in the calculation is a result of the increasing market value of the Companys common stock. NOTE 12  STOCK  BASED COMPENSATION 2009 Stock Option Plan Our board of directors adopted and approved our 2009 Stock option Plan (Plan) on December 14, 2009, which provides for the granting and issuance of up to 10 million shares of our common stock. As of the year ended May 31, 2010 we had granted 3,150,000 options, as was previously disclosed. On August 20, 2010, we granted 200,000 stock options to our chief financial officer at an exercise price of $0.65 per share. The options will expire ten years from the grant date, and will vest in equal one third parts on the anniversary of the option grant date. After these grants there will be 6,650,000 available for future grant. 14 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the three months ended August 31, 2010 and 2009 NOTE 12  STOCK  BASED COMPENSATION - continued Our board of directors administers our Plan, however, they may delegate this authority to a committee formed to perform the administration function of the Plan. The board of directors or a committee of the board has the authority to construe and interpret provisions of the Plan as well as to determine the terms of an award. Our board of directors may amend or modify Plan at any time. However, no amendment or modification shall adversely affect the rights and obligations with respect to outstanding awards unless the holder consents to that amendment or modification. The Plan permits us to grant Non-Statutory stock options to our employees, directors and consultants. The options issued under this Plan are intended to be Non-Statutory Stock Options exempt from Code Section 409A. The duration of a stock option granted under our Plan cannot exceed ten years. The exercise price of an incentive stock option cannot be less than 100% of the fair market value of the common stock on the date of grant. The Plan administrator determines the term of stock options granted under our Plan, up to a maximum of ten years, except in the case of certain events, as described below. Unless the terms of an optionee's stock option agreement provide otherwise, if an optionee's relationship with us ceases for any reason other than disability or death, the optionee may exercise any vested options for a period of ninety days following the cessation of service. If an optionee's service relationship with us ceases due to disability or death the optionee or a beneficiary may exercise any vested options for a period of 12 months in the event of disability or death. Unless the Plan administrator provides otherwise, options generally are not transferable except by will, the laws of descent and distribution, or pursuant to a domestic relations order. An optionee may designate a beneficiary, however, who may exercise the option following the optionee's death. The value of employee and non-employee stock warrants granted during the period ended August 31, 2010 was estimated using the Black-Scholes model with the following assumptions: August 20, 2010 Expected volatility (based on historical volatility) 194.09% Expected dividends Expected term in years 10 Risk-free rate 0.95% The expected volatility assumption was based upon historical stock price volatility measured on a daily basis. The risk-free interest rate assumption is based upon U.S. Treasury bond interest rates appropriate for the term of the Companys employee stock options. The dividend yield assumption is based on our history and expectation of dividend payments. 15 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the three months ended August 31, 2010 and 2009 NOTE 12  STOCK  BASED COMPENSATION - continued A summary of the options granted to employees and non-employees under the plan and changes during the period ended August 31, 2010 is presented below: Number of Options Weighted Average Exercise Price Aggregate Intrinsic Value Balance at June 1, 2010 $ $ Granted Exercised - - Forfeited or Expired Balance at August 31, 2010 $ Exercisable at August 31, 2010 $ Weighted average fair value of options granted during the year $ The following table summarizes information about employee stock options under the 2009 Plan outstanding at August 31, 2010: Options Outstanding Options Exercisable Range of Exercise Price Number Outstanding at August 31, 2010 Weighted Average Remaining Contractual Life Weighted Average Exercise Price Intrinsic Value Number Exercisable at August 31, 2010 Weighted Average Exercise Price Aggregate Intrinsic Value $ 0.60 10.00 Years $ 0.65 10.00 Years $ $ -0- $ $ -0- $ 0.75 10.00 Years $ $ -0- $ $ -0- $ 1.30 10.00 Years $ $ -0- $ $ -0- 10.00 Years $ On August 20, 2010, the board of directors granted to our chief financial officer 200,000 stock options with an exercise price of $0.65 per share. The options will expire ten years from the grant date, and the options will vest in equal one third parts on the anniversary of the option grant date. The total value of employee and non-employee stock options granted during the period ended August 31, 2010, was $129,734. During period ended August 31, 2010 the Company recorded $169,024 in stock-based compensation expense relating to stock option grants. At August 31, 2010 there was $1,660,853 of total unrecognized compensation cost related to stock options granted under the plan. That cost is expected to be recognized pro rata through April 29, 2013. 16 ABAKAN INC. (Formerly Waste to Energy Group Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the three months ended August 31, 2010 and 2009 NOTE 13  RECENT ACCOUNTING PRONOUNCEMENTS We have examined all recent accounting pronouncements and believe that none of them will have a material impact on the financial statements of the Company. NOTE 14 SUBSEQUENT EVENTS In accordance with Accounting Standards Codification (ASC) topic 855-10 Subsequent Events , the Company has evaluated subsequent events through the date which the financial statements were available to be issued. The Company has determined that there were no such events that warrant disclosure or recognition in the financial statements except as follows. · On September 7, 2010 the Company paid $500,000 as a deposit against the purchase of 596,813 shares of Powdermet, Inc. for $1,500,000 from a third party pursuant to the terms and conditions of an amended stock purchase agreement. · On October 18, 2010 the Company granted 1,225,000 options to six individuals, a director and a related consultant with an exercise price of $0.65 per share, which expire on October 18, 2020, and vest in equal increments over three years beginning on October 18, 2011. · On November 1, 2010, the Company issued 60,000 shares of its common stock to a consultant for services rendered. · On November 18, 2010 the Company granted 25,000 options to an individual consultant with an exercise price of $1.01 per share, which expire on November 18, 2020, and vest in equal increments over three years beginning November 18, 2011. · On December 10, 2010, the Company issued 3,000,000 shares to one individual and three entities for cash at $0.75 a share. 17 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Item 2 . MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This Managements Discussion and Analysis of Financial Condition and Results of Operations and other parts of this current report contain forward-looking statements that involve risks and uncertainties. Forward-looking statements can also be identified by words such as anticipates, expects, believes, plans, predicts, and similar terms. Forward-looking statements are not guarantees of future performance and our actual results may differ significantly from the results discussed in the forward-looking statements. Factors that might cause such differences include but are not limited to those discussed in the subsection entitled Forward-Looking Statements and Factors That May Affect Future Results and Financial Condition below. The following discussion should be read in conjunction with our financial statements and notes thereto included in this current report. Our fiscal year end is May 31. Overview The Company intends to become a leader in the multi-billion dollar advanced coatings and metal formulations markets by assembling controlling interests in a small number of next generation technology firms. We expect to achieve this goal by investing in R&D firms and technology start-ups that have the potential to substantially impact the surface engineering and energy management needs of Fortune 1000 companies and government entities. The Company is actively involved in supporting the R&D, market development, and commercialization efforts of those entities in which it has invested. We hold a 34% non-controlling interest in MesoCoat, Inc. ( MesoCoat ), which is an Ohio-based materials-science company. On December 11, 2009, the Company executed an Investment Agreement, dated December 9, 2009, with MesoCoat and Powdermet, Inc. ( Powdermet ) pursuant to which agreement the Company purchased 79,334 newly issued MesoCoat shares, equal to a fully diluted 34% equity interest in MesoCoat for a $1,400,030 investment in MesoCoat. Powdermet - MesoCoats sole shareholder prior to the transaction with the Company - was owned 52% by Andrew Sherman (the CEO and a director of both MesoCoat and Powdermet who became a director of the Company on August 20, 2010), 41% by Kennametal, Inc. ( Kennametal ) (an unrelated company) and 7% by other unrelated parties. On closing of the Investment Agreement the Company appointed two persons to MesoCoats five-person board of directors and earned a series of options to increase its equity interest in MesoCoat, as follows: The initial option entitled the Company to subscribe for an additional 17% equity interest in MesoCoat in exchange for $2,800,000. Exercise of the Initial Option would increase the Companys holdings to a fully diluted 51% of MesoCoat and entitle the Companys management to appoint a third member  an independent director  to MesoCoats five-person board of directors. Further, the exercise of the Initial Option would cause an agreement among the shareholders, executed concurrently with the Investment Agreement, to become effective. The shareholders agreement governs the actions of MesoCoat shareholders in certain aspects of corporate action and creates an obligation for existing shareholders and any new shareholders to be bound in a like manner. The second option which entitles the Company to subscribe for an additional 24% equity interest in MesoCoat in exchange for $16,000,000 within 12 months of the exercise of the Initial Option or July 12, 2012. Exercise of the second option would increase the Companys holdings to a fully diluted 75% of MesoCoat and entitle the Companys management to appoint a fourth member to MesoCoats five-person board of directors. The third option which entitles minority shareholders of MesoCoat, for a period of 12 months after the exercise of the second option, to cause the Company to pay an aggregate amount of $14,600,000, payable in shares of the Companys common stock or a combination of cash and stock as provided in the Investment Agreement, in exchange for all remaining shares of MesoCoat, on a fully diluted basis, not then held by the Company. 18 The Company entered into a Stock Purchase Agreement on June 28, 2010, as amended on September 7, 2010, with Kennametal to purchase from Kennametal five hundred and ninety six thousand eight hundred and thirteen ( 596,813) shares being a forty one percent (41%) interest in Powdermet in exchange for one million five hundred thousand dollars ($1,500,000). The terms and conditions of the Stock Purchase Agreement required the Company to pay an initial payment of five hundred thousand dollars ($500,000) to Kennametal on September 7, 2010, and the remainder on or before September 30, 2010. The Stock Purchase Agreement contains additional terms related to monthly liquidated damages in the amount of fifty thousand ($50,000) per month, starting October 1, 2010. The transaction required that we close no later than December 31, 2010.
